DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
Claim limitations “scheduler” (claim 1 lines 2-24), “transmitting unit” (claim 1 lines 25-27), and “beam control unit” (claim 2 lines 5-6), been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Figures 1-25 show the function of the “scheduler” as carry out allocation processing for allocating frequency bands and transmission times in a fixed period to one or more transmitting apparatuses…, “transmitting unit” as transmit an allocation result by the allocation processing to the one or more transmitting apparatuses…, and “beam control unit” as switch the beams at intervals, each being of the fixed time.
Refer to Specification, Sections 0012-0129.  Also in Figures 2 and 23: “scheduler” is scheduler 15, “transmitting unit” is transmitting unit 14, and “beam control unit” as beam control unit 12.  The specification discloses in Sections 0073 and 0075 that all units can be implemented as processors, hardware or circuitry, so the corresponding structure of the claimed “scheduler”, “transmitting unit”, and “beam control unit” are processors, hardware or circuitry.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 6: “the fixed time” lacks antecedent basis.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0091919 to Xu et al in view of U.S. Publication No. 2011/0164532 Kawamura et al, and in further view of U.S. Publication No. 20130343760 to Chen et al.
Referring to claim 1, Xu et al disclose in Figures 2A-8 and 10 a receiving apparatus (Node B) comprising: 
A scheduler (processor 340/scheduler 344) to 
Carry out allocation processing for allocating frequency bands (subcarriers; refer to Kawamura et al rejection below) and transmission times (time intervals within a predetermined particular time interval) in a fixed period (predetermined particular time interval) to one or more transmitting apparatuses (UEs).  Processor 340/scheduler 344 of Node B schedules UEs for uplink/downlink transmission.  Signals are sent on subcarriers as shown in Figures 2A-2B.  Processor 340/scheduler 344 allocates continuous or discontinuous subcarriers to UEs for OFDM data transmission and allocates continuous subcarriers to UEs for LFDM data transmission (claimed “allocating frequency bands”).  Processor 340/scheduler 344 also allocates time intervals within the predetermined particular time interval for UE uplink/downlink transmission (claimed “allocating … transmission times”).
In the allocation processing, provide, in the fixed period (predetermined particular time interval), an orthogonal frequency division multiplex transmission period (first time interval within the particular time interval), which is a period in which orthogonal frequency division multiplex transmission LFDM is a single carrier block transmission method SC-FDM) is performed.  Processor 340/scheduler 344 schedules UEs for uplink/downlink transmission.  Processor 340/scheduler 344 allocates a first time interval within a predetermined particular time interval to a UE for UE to transmit data in OFDM mode; Sections 0067 lines 1-8, 0069 lines 1-6. Processor 340/scheduler 344 also allocates a second time interval within a predetermined particular time interval to a UE for UE to transmit data in LFDM mode; Sections 0067 lines 1-8, 0069 lines 1-6.  As shown in Figures 6-7: processor 340/scheduler 344 selects and schedules a signal from LFDM modulator 324/378 at any time interval, and selects and schedules a signal from OFDM modulator 324/378 for any other different time interval, wherein the selection can be set “for a predetermined particular time interval which can be predetermined” (Sections 0067 lines 1-8, 0069 lines 1-6) or may dynamically change according to channel conditions such as SNR.  So: processor 340/scheduler 344 can schedule a signal from OFDM modulator 324/378 at a first time interval within a predetermined particular time interval and schedule a signal from LFDM modulator 324/378 at a second time interval within the predetermined particular time interval.
Allocate the orthogonal frequency division multiplex transmission period (first time interval within a predetermined particular time interval) to a transmission time for transmission of a known signal (Figure 4A, output symbols, which is a claimed “known signal” since the output symbols is data known to OFDM modulator 324/378 and the claim does not specifically define a “known signal”) from the one or more transmitting apparatuses.  Processor 340/scheduler 344 can schedule a signal from OFDM modulator 324/378 at a first time interval within a predetermined particular time interval.  
Allocate a frequency band (subcarrier; refer to Kawamura et al rejection below) for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the 
Allocate a transmission time (second time interval within a predetermined particular time interval) and a frequency band (subcarrier; refer to Kawamura et al rejection below; also, signals are sent on subcarriers as shown in Figures 2A-2B; processor 340/scheduler 344 allocates continuous subcarriers to UEs for LFDM data transmission) of the period in which the single carrier block transmission is performed to each of the one or more transmitting apparatuses for transmission of data (Figure 4B, output symbols, which is data).  Processor 340/scheduler 344 can also schedule a signal from LFDM modulator 324/378 at a second time interval within the predetermined particular time interval.  
A transmitting unit (TX data processor 320/TX data processor 322) to transmit an allocation result (scheduling result of Figure 8) by the allocation processing to the one or more transmitting apparatuses.   Processor 340/scheduler 344 schedules subcarriers and transmission times for UEs for uplink/downlink transmission and notifies UEs of the scheduled subcarriers and transmission times using TX data processor 320/TX data processor 322.
A receiver (MIMO detector 330/RX data processor 332) to receive the data and the known signal transmitted from the one or more transmitting apparatuses.  MIMO detector 330/RX data processor 332 receives the uplink LFDM data from UEs and the uplink OFDM data from UEs using the scheduled subcarriers and transmission times.  Refer to Sections 0040-0102.
Xu et al do not specifically disclose …carry out allocation processing for allocating frequency bands and transmission times in a fixed period one or more transmitting apparatuses; ...allocate a frequency band for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the one or more transmitting apparatuses…; …allocate a transmission time and a frequency band  of the period in which the single carrier block transmission is performed to 
However, a frequency band can be a subcarrier.  Kawamura et al disclose in Sections 0003, 0085 that a frequency band is subcarrier.  Kawamura et al also disclose in Figures 5-7 a method similar to Xu et al wherein BS decides whether UE transmits data in a single-carrier scheme or a multi-carrier scheme, and assigns frequency bands/subcarriers for the UE to transmit data.  Refer to Sections 0003-0006, 0085, 0094-0148.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …carry out allocation processing for allocating frequency bands and transmission times in a fixed period one or more transmitting apparatuses; ...allocate a frequency band for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the one or more transmitting apparatuses…; …allocate a transmission time and a frequency band  of the period in which the single carrier block transmission is performed to each of the one or more transmitting apparatuses for transmission of data.  One would have been motivated to do so since a frequency band can be a subcarrier.
Xu et al also do not disclose …allocate a frequency band for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the one or more transmitting apparatuses such that frequency bands do not overlap among the one or more transmitting apparatuses.
Chen et al disclose in Figures 1-12 a system wherein transmission units 201-204 each correspond to a frequency band and output signals 211-214 in the corresponding frequency bands by using OFDM modulation, wherein the frequency bands do not overlap with one another.  The transmission unit 201 generates the output signal 211 in a first frequency band, the transmission unit 202 generates the output signal 212 in a second frequency band, etc.; the frequency bands do not overlap with each other.  Refer to Sections 0024-0056.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … allocate a such that frequency bands do not overlap among the one or more transmitting apparatuses.  One would have been motivated to do so prevent interference between the UEs since the frequency bands do not overlap.
	Referring to claim 4, Xu et al disclose in Figures 2A-8 and 10 a receiving method (performed by Node B) comprising:
Carrying out allocation processing for allocating a frequency band and a transmission time in a fixed period to one or more transmitting apparatuses.
In the allocation processing, providing, in the fixed period, an orthogonal frequency division multiplex transmission period, which is a period in which orthogonal frequency division multiplex transmission is performed, and a period in which single carrier block transmission is performed.
Allocating the orthogonal frequency division multiplex transmission period to a transmission time for transmission of a known signal from the one or more transmitting apparatuses.
Allocating a frequency band for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the one or more transmitting apparatuses…
Allocating a transmission time and a frequency band of the period in which the single carrier block transmission is performed to each of the one or more transmitting apparatuses for transmission of data.
Transmitting an allocation result of the allocation processing to the one or more transmitting apparatuses.
Receiving the data and the known signal transmitted from the one or more transmitting apparatuses.
Xu et al do not disclose …carrying out allocation processing for allocating a frequency band and a transmission time in a fixed period to one or more transmitting apparatuses; …allocating a frequency band for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the one or more transmitting apparatuses such that frequency bands do not overlap among the one or more transmitting apparatuses; allocating a transmission time and a frequency band of the period in which the single carrier block transmission is performed to each of the one or more transmitting apparatuses for transmission of data.
Xu et al also do not disclose …allocating a frequency band for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the one or more transmitting apparatuses such that frequency bands do not overlap among the one or more transmitting apparatuses.  Refer to the rejection of claim 1. 
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20110026475 to Chen et al in Figures 1-18 a method for a mobile station to perform carrier management procedure with a base station supporting multiple carriers, which includes receiving a carrier management command message from the base station; the mobile station may also be a single carrier station.  Refer to Sections 0024-0056.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
February 26, 2021